oo department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program name c population d geographic region e organization members f organization g community institutions m number n dollars samount p dollars dollar_figureamount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b and its purpose is to award need based educational scholarships for college university and vocational education to c located in d letter catalog number 58263t you benefit the c community by preserving and enhancing g you were formed by f whose shareholders are c or descendants or dependents of c you publicize the scholarship availability on-line through local d schools through university offices and in presentations scholarships are awarded on an objective non-discriminatory basis scholarships are not limited to employees of f and there is no limit on the number of those eligible all eligible applicants receive a scholarship if they fulfill these eligibility requirements scholarship recipients must be c who are also e a the student must be a high school graduate or have a completed ged b the student must be attending or have been accepted to a post-secondary or vocational education institution the institution must maintain a regular faculty established curriculum and organized body of students in attendance c the student shows a need for financial assistance by having a financial aid request completed by the school’s financial aid department d acompleted application is received in a timely fashion e two letters of reference are provided by the applicant student applicants will be required to submit a written_statement explaining how they intend to use their education to enhance g values and culture in addition applicants will be required to give an estimate of their expenses such as tuition books fees room and board travel laundry and similar expenses the selection committee is comprised of members of your board_of trustees all of the trustees have been involved in activities to preserve g as required in reg b the selection committee members are not in a position to derive a private benefit directly or indirectly no scholarships are awarded to disqualified persons or relatives of the selection committee scholarships are awarded on an objective and nondiscriminatory basis the number of scholarships awarded annually is approximately m recipients receive dollar_figuren dollars per term for full time academic schedules and dollar_figurep dollars per term for part-time schedules there is no maximum number of terms that a student can receive a scholarship as long as eligibility requirements are met the trustees may change the scholarship award amounts from time to time the amount of the scholarship will not exceed actual expenses scholarships are disbursed directly to the school letter catalog number 58263t to be eligible for scholarship renewal a student must a complete semester quarter with a grade point average or higher b maintain good standing in school c submit a copy of the official transcripts certificate for each prior semester or quarter you state you will maintain records and case history on all recipients copies of the official grade transcripts or certificate of completion must be submitted to you on completion of the semester or training period that the scholarship covers before additional scholarships are awarded if you learn that the funds have been diverted for other than the desired purpose an investigation will ensue and appropriate remedial actions will be taken if necessary infractions to the scholarship agreement will result in the student’s placement on academic probation for the next semester quarter and if not corrected the recipient will become ineligible for future funding basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
